Citation Nr: 0304619	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  02-19 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date in 1989, for the grant of a 
70 percent evaluation for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel




INTRODUCTION

The veteran served on active military duty from January 1967 
to January 1969.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
dated in April 2002, from the Department of Veterans Affairs 
(VA) Regional Office in Pittsburgh, Pennsylvania (RO).  

In the notice of disagreement and substantive appeal, as well 
in statements made by his service representative, it is 
contended that the 70 percent rating assigned for PTSD should 
be effective from June 1989.  Because the veteran has not 
taken issue with any other, more recent rating action, and 
because the June 1989 RO decision was subsumed by the June 
1990 Board decision (with which the veteran did not take 
issue), the discussion in this decision will be limited in 
scope to matters pertinent solely to that decision. 


FINDINGS OF FACT

1.  By a final decision dated in June 1990, the Board denied 
a disability evaluation in excess of 10 percent for 
generalized anxiety reaction.  This decision was not appealed 
to the United States Court of Appeals for Veterans Claims.

2.  Subsequent to the Board's June 1990 decision, a claim for 
an increased rating was received on February 27, 1998, and an 
unappealed rating decision dated in March 1998, granted a 
disability evaluation of 30 percent for generalized anxiety 
reaction, effective February 27, 1998.

3.  An unappealed rating decision dated in August 1998, 
continued the disability evaluation of 30 percent for anxiety 
reaction, with post traumatic stress. 

4.  Subsequent to the August 1998 rating decision, a claim 
for an increased rating was received on October 7, 1998, and 
a rating decision dated in July 1999, granted a disability 
evaluation of 50 percent for generalized anxiety reaction, 
with post-traumatic stress disorder, effective October 7, 
1998.

5.  A rating decision dated in November 2000, granted a 70 
percent disability evaluation for generalized anxiety 
reaction, with post-traumatic stress disorder, effective May 
20, 1999.  The veteran withdrew his appeal as to this issue 
in writing dated in November 2000.  

6.  In a statement received in January 2001, the veteran 
raised a claim of entitlement to a rating in excess of 70 
percent for his service-connected psychiatric disorder, and 
an unappealed rating decision dated in August 2001, denied 
this claim. 

7.  The veteran has not raised a valid claim of entitlement 
to revision based on clear and unmistakable error in the 
November 2000, rating decision.


CONCLUSION OF LAW

The criteria for an effective date prior to May 20, 1999, for 
the assignment of a 70 percent evaluation for post-traumatic 
stress disorder have not been met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 and the 
implementing regulations eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2002).  They also require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that through the April 2001 rating 
decision, correspondence dated in April and May 2002, and the 
statement of the case issued in August 2002, the veteran has 
been informed of the requirements for the benefit sought on 
appeal, the evidence considered by the RO, and the reasons 
for its determination.  The Board further emphasizes that the 
denial herein is based upon application of laws and 
regulations pertaining to the appellate process and the 
finality of decisions, rather than based on medical and other 
evidence already contained within the claims file.  The 
pertinent facts in this case are not in dispute and the law 
is dispositive.  Therefore, there is no additional evidence 
or information that could be obtained to substantiate the 
claim.  

Legal Criteria

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 
1991); 38 C.F.R. § 3.151(a) (2002).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2002).

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (2002).  With 
regard to the terms "application" or "claim" the Board 
notes that once a formal claim for compensation has been 
allowed, receipt of a VA hospitalization report, a record of 
VA treatment or hospitalization will be accepted as an 
informal claim for increased benefits, and the date of such 
record will be accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b)(1) (2002); see also 38 C.F.R. 
§ 3.155(a). 

When a claim is filed and the RO renders an adverse decision, 
the claimant has the right to disagree with that decision by 
filing a notice of disagreement within one year from the date 
of mailing of notice of the decision.  An appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105(b)(1) (West 1991); 
see also 38 C.F.R. §§ 20.200, 20.302 (2002).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities, or on the basis of clear and 
unmistakable error, as provided in 38 C.F.R. § 3.105(a) 
(2002).  38 C.F.R. § 3.104(a) (2002).  In Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992), the United States 
Court of Appeals for Veterans Claims (Court) propounded a 
three-pronged test to determine whether clear and 
unmistakable error was present in a prior determination:  (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  The Court has 
also held that if a claimant wishes to reasonably raise clear 
and unmistakable error "there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error . . . that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  

Factual Background

The veteran initially filed a claim of entitlement to service 
connection for a nervous disability in February 1969; the 
Board granted service connection for a psychiatric disorder 
by a decision dated in March 1971, and the RO effectuated 
this decision by a rating action dated in April 1971.  A 10 
percent evaluation for anxiety reaction was assigned 
effective from January 5, 1969.  
By unappealed rating decisions dated in August 1971 and July 
1974, the 10 percent disability evaluation for the veteran's 
service-connected psychiatric disorder was continued.  In 
June 1989, the RO denied an increased rating for PTSD.  The 
veteran appealde that decision and in a final decision dated 
in June 1990, the Board denied entitlement to an evaluation 
in excess of 10 percent for anxiety reaction.  

Thereafter, a claim for entitlement to an increased rating 
for his service-connected psychiatric disorder was received 
from the veteran on February 27, 1998.  A rating decision 
dated in March 1998, assigned a 30 percent disability 
evaluation, effective from February 27, 1998.  The veteran 
was notified of this decision and did not appeal.  An 
unappealed rating decision dated in August 1998, continued 
the disability evaluation of 30 percent for anxiety reaction, 
with post traumatic stress.  

Subsequent to the August 1998 rating decision, a claim for an 
increased rating was received on October 7, 1998.  A rating 
decision dated in March 1999, continued the 30 percent 
disability evaluation for the service-connected psychiatric 
disorder, and a notice of disagreement was received on May 6, 
1999.  A private medical report was received on May 20, 1999.  
Thereafter, a rating decision dated in July 1999, granted a 
disability evaluation of 50 percent for generalized anxiety 
reaction, with post-traumatic stress disorder, effective 
October 7, 1998.

A rating decision dated in April 2000 continued the 50 
percent evaluation for the veteran's service-connected 
psychiatric disorder.  A notice of disagreement to this 
action was received on May 9, 2000.  A rating decision dated 
in November 2000, granted a 70 percent disability evaluation 
for generalized anxiety reaction, with post-traumatic stress 
disorder, effective May 20, 1999.  The veteran withdrew his 
appeal as to this issue by writing dated in November 2000.  

In a statement received in January 2001, the veteran raised a 
claim of entitlement to a rating in excess of 70 percent for 
his service-connected psychiatric disorder, and an unappealed 
rating decision dated in August 2001, denied this claim. 

In August 2001, the RO received a statement from the veteran 
in which he requested an earlier effective date, back to 
1989, for the grant of a 70 percent disability rating for 
post-traumatic stress disorder.  

Analysis

The veteran has requested an effective date for the grant of 
a 70 percent disability evaluation for post-traumatic stress 
disorder back to 1989.  The Board notes, however, that the 
record reflects final decisions of the RO and the Board since 
1989, thereby prohibiting assignment of an effective date 
back to 1989.

Specifically, the Board's June 1990 decision, which denied an 
disability evaluation in excess of 10 percent for the 
veteran's service-connected psychiatric disorder, was final.  
See 38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(2002) (a decision of the Board is appealable to the Court 
within 120 days from the date of mailing of notice of the 
decision, provided that a notice of disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988).

The Board must further emphasize that the veteran did not 
appeal the rating decisions dated in March 1998, and August 
1998.  Most crucial to the discussion herein, the veteran 
withdrew his appeal as to the rating decision dated in 
November 2000, which granted a 70 percent disability 
evaluation for generalized anxiety reaction, with 
post-traumatic stress disorder, effective May 20, 1999.  As 
such, both the Board and the RO decisions dated from June 
1990 to November 2000 became final.  38 U.S.C.A. §§ 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1100, 
20.1103 (2002).  There is neither evidence nor argument to 
the effect that the these decisions did not become final.

Given that the November 2000 RO decision that assigned the 
current effective date for the grant of a 70 percent 
evaluation for generalized anxiety reaction, with 
post-traumatic stress disorder is final, the assigned 
effective date is not subject to revision in the absence of a 
showing of clear and unmistakable error.  38 C.F.R. 
§ 3.105(a).  The veteran has not alleged that the November 
2000 RO decision that assigned an effective date of May 20, 
1999, for a 70 percent disability rating for the veteran's 
service-connected psychiatric disorder contained clear and 
unmistakable error.  The veteran suggests no error of fact or 
law in any prior decision.  As such, he has not raised a 
valid claim of clear and unmistakable error.

Nor may the question of the propriety of the effective date 
assigned in the November 2000 RO decision be considered on 
the same factual basis then reviewed and relied upon.  
38 U.S.C.A. § 7105.  Rather, the veteran would need to submit 
new and material evidence showing entitlement to an earlier 
effective date.  In Lapier v. Brown, 5 Vet. App. 215 (1993), 
the Court held that, even assuming the presence of new and 
material evidence, reopening of a claim of entitlement to an 
earlier effective date under 38 C.F.R. § 3.156 cannot result 
in the actual assignment of an earlier effective date, 
because an award granted on a reopened claim may not be made 
effective prior to the date of the reopened claim.  See 
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400(q)(1)(ii).  Applying the Court's holding in Lapier to 
the instant case, the Board finds that the veteran has no 
legal basis for an earlier effective date absent a finding of 
clear and unmistakable error in the November 2000 RO 
decision.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the Board terminated 
because of absence of legal merit or the lack of entitlement 
under the law.  As the law is dispositive of this case, the 
benefit of the doubt rule is not for application.  
Consequently, the Board finds that, as a matter of law, the 
veteran is not entitled to an effective date earlier than May 
20, 1999, for a grant of entitlement to a total rating for 
post-traumatic stress disorder.




ORDER

An effective date prior to May 20, 1999, for the grant of a 
70 percent evaluation for post-traumatic stress disorder is 
denied.


______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals
	

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

